Plaintiff company sues for $198.31, alleged to be the balance due for merchandise sold and delivered to defendant, who admits that the amount claimed represents the correct unpaid balance, but asserts that plaintiff, through its president, agreed to accept settlement at the rate of $50 per month. The evidence shows that an agreement was made under which defendant was to pay $50 each fifteen days, but it also shows that the said agreement has not been complied with.
The entire balance is, therefore, due and the judgment rendered below is correct
Plaintiff, in answer to the appeal, has prayed for damages at 10 per cent. of the amount of the judgment, claiming that the appeal was frivolous and was taken solely for the purpose of securing additional delay.
There is nothing in the record to warrant the faintest hope that a reversal of the judgment might be secured on appeal, and it is very evident that the appeal was taken solely to delay final payment and the damages asked should be allowed.
The judgment appealed from is amended by the allowance to plaintiff and appellee of 10 per cent. damages for frivolous appeal, and as thus amended, it is affirmed.
  Amended and affirmed. *Page 506